Citation Nr: 0111040	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  91-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for alcohol abuse secondary 
to service-connected post-traumatic stress disorder.  

Entitlement to service connection for headaches secondary to 
service-connected post-traumatic stress disorder.  

Entitlement to a rating greater than 50 percent disabling for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and from November 1974 to April 1976.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In an October 1989 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
effective from September 1986 and assigned a 10 percent 
evaluation.  A rating decision in April 1995 denied service 
connection for alcohol abuse and headaches as secondary to 
the service-connected PTSD.  

In August 1996, the RO increased the rating for the veteran's 
PTSD to 50 percent disabling, from February 1996, but a 
rating decision in February 2000 made the 50 percent rating 
effective from September 1986.  Although the veteran had 
initially appealed the issue of the proper effective date for 
the 50 percent evaluation, the RO considered that issue to 
have been fully satisfied by granting the earlier effective 
date and terminated the appeal as to that issue.  The record 
does not reflect that the veteran has disagreed with that 
determination.  Inasmuch as the RO made the 50 percent rating 
effective from the effective date for service connection for 
PTSD, the Board also finds that the RO's action constitutes a 
full grant of the benefit sought on appeal and, therefore, 
that no appeal remains as to that issue.  

In September 1993, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  Therefore, the Board's 
review of the issue concerning the rating for PTSD must 
consider the possibility of staged ratings, as provided by 
the Court in Fenderson.  

In the Board's August 1994 Remand, it was noted that the 
veteran's accredited representative had raised the issue of 
service connection for alcohol abuse and headaches as 
secondary to his service-connected PTSD.  The Board also 
found that those issues were inextricably intertwined with 
the issue relating to the proper rating for the veteran's 
PTSD.  The Board Remanded the case at that time to request 
certain identified records and to schedule the veteran for a 
psychiatric examination.  The psychiatric examiner was to be 
requested, in part, to state whether the veteran's alcohol 
abuse was primary in nature or whether it may be considered 
secondary to his PTSD.  The examiner was also to be requested 
to render an opinion as to whether the veteran's headaches 
are secondary to his PTSD.  Although psychiatric examinations 
were obtained in October 1994, June 1996, and August 1998, 
none of the examiners was requested to provide the 
information identified by the Board and none of the 
examiners' reports commented on the etiology of the veteran's 
headaches or alcohol abuse.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's August 1994 Remand was not 
completed by the RO, the appellant's appeal is not yet ready 
for final appellate consideration.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
and considering the RO's failure to request and obtain 
necessary information that was requested in the August 1994 
Remand, another remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and also the Court's holding in 
Stegall.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the Board must, regrettably, once again REMAND 
this case for the following additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for PTSD, alcohol abuse, 
or headaches.  All records so received 
should be associated with the claims 
folder.  

2.  The RO should then schedule the 
veteran for another psychiatric 
examination.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any special tests deemed 
necessary by the examiner should be 
completed.  The examiner's report should 
set forth in detail all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should be 
requested to: 

a) comment on the presence or absence 
of the various symptoms and clinical 
findings set forth in VA's Rating 
Schedule for evaluating mental 
disorders and should assign a Global 
Assessment of Functioning (GAF) score, 
describing the meaning of that score, 

b) provide an assessment of the 
overall degree of social and 
industrial impairment due to the 
veteran's PTSD, in particular noting 
its effect on his ability to work, 

c) provide an opinion as to whether it 
is at least as likely as not that the 
veteran's alcohol abuse is primary in 
nature or whether it may be considered 
secondary to his PTSD, and

d) provide an opinion as to whether it 
is at least as likely as not that the 
veteran's headaches are secondary to 
his PTSD.  

All opinions should be supported by 
adequate rationale and by reference to 
pertinent evidence in the record.  To the 
extent possible, the examiner should 
distinguish other disparate opinions in 
the record.  

4.  The RO should then review the record 
to ensure that all information requested 
by the Board has been obtained.  If not, 
the RO should undertake appropriate 
remedial action.  If the RO is unable to 
obtain any of the requested information, 
the RO should indicate in the record why 
that information could not be obtained.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any final regulations 
and pertinent VA General Counsel precedent 
opinions, as well as any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Upon completion of the above requested 
development of the record, the RO should 
again consider the veteran's claims.  In 
particular, the RO should consider the 
possibility of staged ratings for the 
veteran's PTSD, pursuant to Fenderson v. 
West, evaluating the veteran's PTSD under 
the rating criteria in effect both prior 
to and subsequent to November 1996.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



